 Case 7:16-cv-00108-O Document 191 Filed 02/21/20            Page 1 of 10 PageID 4936



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                         WICHITA FALLS DIVISION

  FRANCISCAN ALLIANCE, INC., et al.,
                                                   No. 7:16-CV-00108-O
                        Plaintiffs,
                                                   Private Plaintiffs’ Reply in
                   v.                              Support of Their Motion to
                                                   Set Deadline for Filing Peti-
  ALEX M. AZAR, II, et al.,                        tion for Fees and Expenses

                        Defendants.




   HHS’s partial opposition (ECF No. 187) only serves to underscore why Private

Plaintiffs’ motion (ECF No. 184) should be granted. HHS doesn’t question the pru-

dence of litigating attorneys’ fees only after the case is fully resolved. (In fact, it has

agreed to this approach in other cases.) Nor does HHS dispute that Plaintiffs can

timely seek fees as a prevailing party under the Administrative Procedure Act (APA)

regardless of how the Court resolves this motion. Instead, HHS claims there are two

different deadlines governing Plaintiffs’ fee motion: the 30-days-after-unappealabil-

ity deadline of 28 U.S.C. § 2412(d)(1)(B) for fees under the APA, and the 14-days-

after-final-judgment deadline of Fed. R. Civ. P. 54(d)(2)(B)(i) for fees under the Reli-
gious Freedom Restoration Act (RFRA) and 42 U.S.C. § 1988. Thus, HHS says, Plain-

tiffs can seek fees under the APA but are time-barred from seeking fees under RFRA.

   This argument fails both textually and practically. Textually, Rule 54 already

specifies what happens when a fee motion is governed by two different deadlines, one

supplied by the Rule and one supplied by statute: the “statute” controls. See Fed. R.

Civ. P. 54(d)(2)(B) (motion must be filed within 14 days “[u]nless a statute . . . provides

otherwise”) (emphasis added). Thus, even if HHS were correct that Rule 54’s deadline

would control a fee motion authorized under § 1988 alone, that doesn’t follow where,



                                            1
 Case 7:16-cv-00108-O Document 191 Filed 02/21/20          Page 2 of 10 PageID 4937



as here, the motion is authorized by both § 1988 and 28 U.S.C. § 2412(d). Rather, the

default deadline in Rule 54 gives way where “a statute”—here, § 2412(d)—“provides

otherwise.” Fed. R. Civ. P. 54(d)(2)(B). Practically, HHS’s interpretation also fails be-

cause it would require Plaintiffs to file multiple fee motions at multiple times: one

motion for RFRA fees within 14 days of the judgment, one for APA fees 30 days after

the case becomes unappealable, and another for more RFRA fees if Plaintiffs prevail

on appeal. Yet Congress enacted § 2412(d)(1)(B) precisely to avoid such “unnecessary

fragmentation of . . . fee petitions.” Dole v. Phoenix Roofing, Inc., 922 F.2d 1202, 1207

(5th Cir. 1991).

   In any event, even if Plaintiffs’ request for fees under § 1988 were untimely, HHS

hasn’t rebutted Plaintiffs’ showing that the supposed delay is “excusable” under Fed.

R. Civ. P. 6(b). Indeed, HHS fails to identify any prejudice whatsoever arising from

the purported delay. Instead, HHS candidly admits its goal in opposing Plaintiffs’

motion: it simply wants the windfall of paying less fees. But HHS’s potential fee lia-

bility isn’t attributable to Plaintiffs’ “delay” but to Congress’s policy judgment, en-

shrined in § 1988, that suits vindicating RFRA are important enough to require the

government to pay fees. Absent some showing of prejudice beyond the fees them-

selves, HHS can’t use an (alleged) delay to escape liability imposed by Congress.

   I.     Plaintiffs’ motion is timely.

   Plaintiffs intend to file a motion seeking attorneys’ fees under both 42 U.S.C.

§ 1988 (as prevailing parties under RFRA) and the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412(d)(1)(A) (as prevailing parties under the APA). The deadline

to file that motion has not yet run for two reasons. First, § 1988 was incorporated

against the federal government by a provision of the EAJA—§ 2412(b), see Knights of

Ku Klux Klan, Realm of La. v. E. Baton Rouge Parish Sch. Bd., 735 F.2d 895, 897-98

(5th Cir. 1984)—and the EAJA’s thirty-days-after-unappealability deadline, codified

at 28 U.S.C. § 2412(d)(1)(B), “applies to fee applications brought under either 28


                                           2
    Case 7:16-cv-00108-O Document 191 Filed 02/21/20             Page 3 of 10 PageID 4938



U.S.C. § 2412(d)(1)(A) or 28 U.S.C. 2412(b),” Townsend v. Comm’r of Soc. Sec., 415

F.3d 578, 581 n.1 (6th Cir. 2005). Second, even if standalone § 1988 claims against

the federal government were ordinarily governed by Rule 54(d)(2)(B)(i), a fee motion

authorized by both § 1988 and § 2412(d)(1)(A) is governed by § 2412(d)(1)(B)—a stat-

utory deadline that trumps Rule 54 according to Rule 54’s own terms.

     HHS contests the first of these arguments, arguing that the relevant language

from Townsend is “dicta” and “contrary to Fifth Circuit precedent.” Opp’n 4-5 (citing

Jackson v. U.S. Postal Serv., 799 F.2d 1018 (5th Cir. 1986)). But HHS has it back-

wards. The Townsend footnote wasn’t dicta: the court’s holding that § 2412(b) claims

are governed by § 2412(d)(1)(B)’s deadline was the sole reason the court gave for find-

ing the plaintiff’s § 2412(b) claim untimely. 415 F.3d at 581 n.1. Meanwhile, HHS’s

Jackson language was dicta: the Jackson court explicitly noted that the local rule

deadline “mirror[ed] the EAJA time limit” anyway, so it didn’t matter which one gov-

erned. 799 F.2d at 1023. Regardless, even if Jackson means that an applicable local

rule can govern § 2412(b) claims, there’s no such local rule applicable here, and HHS

doesn’t argue otherwise. 1




1 HHS claims in a footnote (at 4 n.1) that if Plaintiffs are right that § 2412(d)(1)(B)’s deadline
applies to fee claims under § 1988 as incorporated against the federal government by
§ 2412(b), then “other procedural requirements” applicable to § 2412(d)(1)(A) claims—such
as a rate cap and “substantially justified” limitation—must apply to Plaintiffs’ § 1988 claims,
too. But this doesn’t follow textually and is contrary to Fifth Circuit precedent. See Knights
of Ku Klux Klan, 735 F.2d at 896, 899 (analysis whether “the government’s position was ‘sub-
stantially justified’ [is] required by § 2412(d), but not relevant to § 2412(b)”). Section 2412(b)
makes the federal government liable “to the same extent that any other party would be liable”
(emphasis added) under other fee-shifting statutes like § 1988. Id. at 899 (quoting § 2412(b)).
Subjecting Plaintiffs’ § 1988 claim to, e.g., a rate cap would plainly alter the “extent” of the
government’s fee liability; applying a post-appeal deadline for plaintiffs to seek fees would
not. HHS’s argument also fails to address the alternative reason Plaintiffs’ motion is gov-
erned by § 2412(d)(1)(B)’s deadline—because, even if a motion seeking fees solely under
§ 1988 would be governed by Rule 54’s deadline, a motion seeking fees under § 1988 and
§ 2412(d)(1)(A) is governed instead by § 2412(d)(1)(B)’s. See infra.


                                                3
 Case 7:16-cv-00108-O Document 191 Filed 02/21/20           Page 4 of 10 PageID 4939



   More importantly, HHS concedes, as it must, that whatever the controlling dead-

line might be for Plaintiffs to seek fees under 42 U.S.C. § 1988 alone, Plaintiffs’ re-

quest for fees as prevailing APA plaintiffs under 28 U.S.C. § 2412(d)(1)(A) is governed

by the 30-days-after-unappealability deadline of 28 U.S.C. § 2412(d)(1)(B). Opp’n 3;

see Mot. 4. Yet this concession dooms their opposition. Rule 54’s deadline is a default

provision—it requires “the motion” seeking attorney’s fees to “be filed no later than

14 days after the entry of judgment” “[u]nless a statute or a court order provides oth-

erwise.” Fed. R. Civ. P. 54(d)(2)(B), (B)(i) (emphasis added). But here, it’s undisputed

that a “statute” does “provide[] otherwise”: § 2412(d)(1)(B). Because Plaintiffs are au-

thorized to seek fees under § 2412(d), and because that statute sets out a filing dead-

line different from Rule 54, that statute is controlling.

   This reading both comports with the Rule and makes good sense. Mot. 5. HHS’s

position, by contrast, would require Plaintiffs to file multiple, separate fee petitions

all arising out of their single victory—one seeking RFRA fees within 14 days of the

Court’s judgment, see Fed. R. Civ. P. 54(d)(2)(B)(i); one seeking APA fees within 30

days of the case’s becoming unappealable, see 28 U.S.C. § 2412(d)(1)(B); and yet an-

other seeking more RFRA fees if Plaintiffs prevail on appeal. Yet it was precisely to

avoid such “unnecessary fragmentation of . . . fee petitions”—and the resulting “waste

of judicial resources”—that Congress enacted § 2412(d)(1)(B) in the first place. Dole,

922 F.2d at 1207.

   II.    Any untimeliness was the result of excusable neglect.

   Even if Plaintiffs’ claim for fees under § 1988 weren’t timely, the Court has “broad

discretion to expand filing deadlines” for “excusable neglect.” Jones v. Cent. Bank, 161

F.3d 311, 313-14 nn.1-2 (5th Cir. 1998). The Supreme Court has identified several

factors relevant to the excusable-neglect inquiry, including (1) the reason for the de-

lay; (2) its length; (3) danger of prejudice to the other party; and (4) the impact on

judicial proceedings. Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S.


                                           4
 Case 7:16-cv-00108-O Document 191 Filed 02/21/20            Page 5 of 10 PageID 4940



380, 395-97 (1993); see Sparks v. L.M. Berry & Co., 184 F.3d 815, 1999 WL 499519,

at *3 (5th Cir. 1999) (“This Court has adopted the Supreme Court’s standard of ‘ex-

cusable neglect’ announced in Pioneer[.]”). All these factors cut in Plaintiffs’ favor:

   •   Reason for delay: Plaintiffs believe in good faith that the controlling deadline
       is provided by 28 U.S.C. § 2412(d)(1)(B), not Rule 54(d)(2)—a belief reinforced
       by the text of Rule 54, the policy against unnecessary fragmentation of fee pe-
       titions, and the fact that 16 of their Complaint’s 20 claims remain pending and
       unresolved before this Court, see Mot. 2, 5-6;

   •   Length of delay: Plaintiffs filed this motion less than two months after the Rule
       54(d)(2) deadline—before the appeal deadline had expired, and before the con-
       trolling deadline provided by 28 U.S.C. § 2412(d)(1)(B), Mot. 8;

   •   Prejudice: HHS will suffer no prejudice from responding to the same fee motion
       that it would have had to respond to had Plaintiffs filed earlier, Mot. 7-8, par-
       ticularly given that HHS has consented in other cases to postponing fee litiga-
       tion until after appeal;

   •   Impact on proceedings: The impact on this Court’s proceedings of granting
       Plaintiffs’ motion is nonexistent, since, as HHS concedes, Plaintiffs will be en-
       titled to file a fee motion within 30 days of this case’s final resolution regardless
       of how the Court disposes of this motion, Mot. 9; Opp’n 3.
   HHS’s arguments otherwise miss the mark. First, as to the reason for delay, HHS

says that “[o]versight, inadvertence, or mistake on the part of counsel” can’t consti-

tute “excusable neglect.” Opp’n 7 (cleaned up, quoting Atel Marl. Inv’rs, LP v. Sea

Mar Mgmt., L.L.C., No. CIV.A. 08-1700, 2014 WL 235441, at *10 (E.D. La. Jan. 22,

2014)). But this is simply incorrect; indeed, it’s identical to the “stringent[]” excusa-

ble-neglect standard the Supreme Court expressly rejected in favor of a “more liberal”

one in Pioneer. Halicki v. La. Casino Cruises, Inc., 151 F.3d 465, 468 (5th Cir. 1998).

In Pioneer, the Court held that “late filings caused by inadvertence, mistake, or care-

lessness” could constitute “excusable neglect,” 507 U.S. at 388, because “‘neglect’ by

definition encompasses ‘omissions caused by carelessness.’” Coleman Hammons Con-

str. Co. v. OSHA, 942 F.3d 279, 283 (5th Cir. 2019) (quoting 507 U.S. at 388). The sole




                                             5
 Case 7:16-cv-00108-O Document 191 Filed 02/21/20          Page 6 of 10 PageID 4941



case HHS cites for its contrary proposition relies on Fifth Circuit precedent interpret-

ing a standard of “good cause, not excusable neglect,” and expressly distinguishing

Pioneer on that basis. McGinnis v. Shalala, 2 F.3d 548, 550 n.1 (5th Cir. 1993).

   Under the correct Pioneer standard, the Fifth Circuit has excused delays arising

from the same circumstances underlying Plaintiffs’ supposed mistake here—includ-

ing a case’s “confusing procedural posture,” Louisiana v. Sparks, 978 F.2d 226, 233-

34 (5th Cir. 1992), and an attorney’s mistaken belief (which was excusable, given

statutory ambiguity) that a different deadline applied, U.S. ex rel. King v. Univ. of

Tex. Health Sci. Ctr.-Hous., 544 F. App’x 490, 493-94 & n.2 (5th Cir. 2013). Many

other cases are to similar effect, e.g.:

   •   United States v. Evbuomwan, 36 F.3d 89, 1994 WL 523681, at *2 (5th Cir.
       1994) (“counsel’s good faith misinterpretation of the rules”);
   •   Wansor v. George Hantscho Co., Inc., 570 F.2d 1202, 1206-07 (5th Cir. 1978)
       (“counsel’s misunderstanding of the effect of” motion on deadline);
   •   Lewis v. Sch. Dist. #70, 523 F.3d 730, 740 (7th Cir. 2008) (“plausible misinter-
       pretation of a procedural rule”);
   •   Feeder Line Towing Serv., Inc. v. Toledo, P. & W. R.R. Co., 539 F.2d 1107, 1108-
       09 (7th Cir. 1976) (counsel’s “good faith, though erroneous interpretation” of
       how to reconcile two different, potentially applicable deadlines);
   •   Koncak v. Deutsche Bank Nat’l Tr., No. 3:16-CV-1507-L-BK, 2017 WL 7512945,
       at *1 (N.D. Tex. May 24, 2017) (plaintiffs “misinterpreted Rule 4(a) in calcu-
       lating the . . . deadline”), report and recommendation adopted No. 3:16-CV-
       1507-L, 2017 WL 7512933 (N.D. Tex. June 9, 2017);
   •   Castillo v. Zucker, Goldberg & Ackerman, LLC, Civil Action No. 2:14-cv-6956
       (WHW) (CLW), 2015 WL 5722625, at *3 (D.N.J. Sept. 29, 2015) (misinterpre-
       tation that “was not grave, ill-intentioned, or time-consuming”) (collecting
       cases).

   Lynn v. West, No. 2:94CV00577, 2000 WL 1229752 (M.D.N.C. 2000), is illustrative.

There, plaintiffs sought fees under § 1988 after denial of certiorari became final, ra-

ther than after the Rule 54 “judgment,” because they interpreted the applicable local

rule to mirror the EAJA in postponing fee litigation until after the final resolution of



                                           6
 Case 7:16-cv-00108-O Document 191 Filed 02/21/20          Page 7 of 10 PageID 4942



the case. Id. at *1-2. Noting that plaintiffs’ interpretation had the “advantage of al-

lowing all the fees for a case to be awarded at one time,” the court held that “whether

or not” it was “the best interpretation of the Rule,” the fact that it was “plausible”

made any delay excusable. Id. at *2-3. So too here: Even “[a]ssuming” HHS is correct

about how to reconcile Rule 54’s deadline with the EAJA’s, “Plaintiffs’ failure to reach

the same conclusion amounts” at worst “to excusable neglect.” Id. at *3.

   More modestly, HHS argues that Plaintiffs’ reason for delay cuts against excusa-

ble neglect here, because Plaintiffs’ law firm treated Rule 54(d)(2) as the controlling

deadline in two previous cases seeking fees on behalf of prevailing RFRA plaintiffs

under § 1988. Opp’n 6-7. But neither case involved a combined motion for attorneys’

fees under both RFRA (via § 1988) and the APA (via § 2412(d)(1)(A))—meaning that

the later deadline of § 2412(d)(1)(B) for APA claims did not (as here) indisputably

displace the earlier deadline of Rule 54(d)(2)(B). And in neither case was there room

for confusion as to whether the court had entered a final, appealable judgment. See

Final Judgment, ECF No. 83, Little Sisters of the Poor Home for the Aged, Denver,

Colo. v. Azar, No. 1:13-cv-2611-WJM-BNB (D. Colo. May 29, 2018) (“terminat[ing]”

case); Order, ECF No. 136, E. Tex. Baptist Univ. v. Sebelius, No. 4:12-cv-3009 (S.D.

Tex. Jan. 21, 2014) (certifying partial final judgment under Fed. R. Civ. P. 54(b)).

Indeed, more relevant than the plaintiffs’ assumptions about the deadline in these

cases is that both courts immediately granted the plaintiffs’ requests to postpone fee

litigation, demonstrating just how unexceptional is the relief Plaintiffs seek here. See

Order, ECF No. 85, Little Sisters of the Poor, supra (June 12, 2018); Order, ECF No.

138, E. Tex. Baptist Univ., supra (Feb. 4, 2014).

   HHS’s arguments on Pioneer’s “prejudice” factor are equally unpersuasive. The

only “prejudice” HHS identifies is that it may have to pay more in fees. Opp’n 7. But

the fact that the court might grant the relief sought in an untimely motion can’t itself

be a reason to deny the motion; otherwise the “prejudice” prong would cut against


                                           7
 Case 7:16-cv-00108-O Document 191 Filed 02/21/20           Page 8 of 10 PageID 4943



excusable neglect “in every case.” Hibernia Nat’l Bank v. Administracion Cent. Socie-

dad Anonima, 776 F.2d 1277, 1280 (5th Cir. 1985). And indeed, many cases have

found that defendants would suffer no cognizable prejudice from consideration of an

untimely fee motion—even though allowing a fee motion in such a case would (in

HHS’s words, Opp’n 7), by definition, “expos[e] them to costs that otherwise would be

avoided.” See, e.g., Tex. Manufactured Hous. Ass’n, Inc. v. City of Nederland, 101 F.3d

1095, 1107 (5th Cir. 1996); Crue v. Aiken, 370 F.3d 668, 681 (7th Cir. 2004); Schwartz

v. Dolan, 159 F.R.D. 380, 385-86 (N.D.N.Y. 1995)

   Rather, the relevant “prejudice” for purposes of the excusable-neglect inquiry is

prejudice from the movant’s delay. That is, the nonmovant must suffer some “greater

harm” that it wouldn’t have suffered had the movant timely filed its motion. TCI Grp.

Life Ins. Plan v. Knoebber, 244 F.3d 691, 701 (9th Cir. 2001), overruled on other

grounds, Egelhoff v. Egelhoff ex rel. Breiner, 532 U.S. 141 (2001); see also In re Pro-

cessed Egg Prod. Antitrust Litig., 130 F. Supp. 3d 945, 954 (E.D. Pa. 2015) (“In the

context of excusable neglect, when the claimed prejudice is, in reality, the loss of a

windfall rather than an affirmative injury to the non-movant, there is no real preju-

dice to the non-movant.”). In the tardy-fee-motion context, for example, the non-

movant might argue that awareness of the fee claim might have influenced his deci-

sion whether to appeal, see 10 Wright & Miller, Fed. Prac. & Proc. § 2680 (4th ed.),

or that the delay affected his “memory of the details of the case,” Iopa v. Saltchuk-

Young Bros., Ltd., 916 F.3d 1298, 1301 (9th Cir. 2019).

   HHS can show nothing like that here, nor does it even try. HHS agreed with the

Court’s summary-judgment decision, so the possibility that a fee motion would have

influenced its appeal calculus was zero, particularly given that it always remains free

to later appeal the fee award itself. Mot. 7. And any notion that the details of this

litigation have grown stale is belied by the fact that Plaintiffs filed this motion before

the appeal deadline had even expired. Cf. Iopa, 916 F.3d at 1301 (280 days post-fee


                                            8
 Case 7:16-cv-00108-O Document 191 Filed 02/21/20          Page 9 of 10 PageID 4944



petition deadline). Indeed, any argument that HHS would be prejudiced from litigat-

ing RFRA fees post-appeal can’t be squared with the fact that HHS has frequently

consented to just that arrangement—including just months ago in another RFRA case

before this Court. See Pls.’ Unopposed Mot. for Extension of Deadline for Filing Ap-

plication for Attorneys’ Fees, DeOtte v. Azar, No. 4:18-cv-00825-O (N.D. Tex. Sept. 28,

2019), ECF No. 104 (“the parties . . . agree that [litigating fees post-appeal] would

serve both judicial economy and the efficient use of the parties’ limited resources”);

see also, e.g., Mot. for Extension of Time to File Bill of Costs, New York v. HHS, No.

1:19-cv-4676-PAE (S.D.N.Y. Dec. 4, 2019), ECF No. 251 (joint motion to align costs

deadline with EAJA fee deadline “in the interest of efficiency and conserving this

Court’s and the parties’ resources”). “[T]here is little danger of prejudice to Defendant

in permitting [a] late filing” where the defendant “would have agreed to an extension

had one been requested in advance.” U.S. ex. rel. Heath v. Dallas/Fort Worth Int’l

Airport Bd., No. 3:99-CV-0100-M, 2007 WL 9718200, at *2 (N.D. Tex. Jan. 31, 2007).

   Rather than avoiding harm deriving from the delay itself, HHS is explicit about

what it really wants to avoid: paying fees for its violation of Plaintiffs’ rights. Yet

absent Plaintiffs’ supposed mistake, HHS would have been liable for fees under

§ 1988—so to deny Plaintiffs’ motion would give HHS a “windfall.” Knoebber, 244 F.3d

at 701. That result should be avoided. As in Pioneer, “the lack of any prejudice to

[HHS] or to the interests of efficient judicial administration, combined with the good

faith of respondents and their counsel, weigh strongly in favor of permitting the tardy

claim.” 507 U.S. at 397-98.

                                    CONCLUSION

   The Court should grant Plaintiffs’ motion.




                                           9
Case 7:16-cv-00108-O Document 191 Filed 02/21/20        Page 10 of 10 PageID 4945



Respectfully submitted this the 21st day of February, 2020.

                                         /s/ Luke W. Goodrich
                                         Luke W. Goodrich
                                          Bar No. 977736DC
                                         Mark L. Rienzi
                                          Bar No. 648377MA
                                         Joseph C. Davis
                                          Bar No. 1047629DC
                                         The Becket Fund for Religious Liberty
                                         1200 New Hampshire Ave. NW
                                          Suite 700
                                         Washington, DC 20036
                                         (202) 955-0095
                                         lgoodrich@becketlaw.org

                                         Counsel for Plaintiffs Christian
                                         Medical & Dental Associations,
                                         Franciscan Health, Inc., Specialty Physi-
                                         cians of Illinois, LLC




                         CERTIFICATE OF SERVICE
  I hereby certify that on February 21, 2020, the foregoing was served on all parties

via ECF.
                                      /s/ Luke W. Goodrich
                                      Luke W. Goodrich




                                        10
